Citation Nr: 1606161	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include lumbosacral degenerative disc disease (DDD). 

3.  Entitlement to service connection for neck disability, to include degenerative joint disease (DJD) of the cervical spine.

4.  Entitlement to service connection for a bilateral ankle disability, to include DJD.

5.  Entitlement to service connection for a left knee disability, to include DJD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a neck disability, entitlement to service connection for a bilateral ankle disability, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to a compensable initial disability rating for bilateral hearing loss.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to a compensable initial disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During his December 2015 hearing, the Veteran testified that he wished to withdraw the appeal of his claim for entitlement to a compensable initial disability rating for bilateral hearing loss.  Thus, this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to a compensable initial disability rating for bilateral hearing loss is dismissed.


REMAND

The Veteran asserts that he has disabilities of the low back, neck, ankles, and left knee as a result of active duty service.  Specifically, he asserts that his disabilities stem from dozens of parachute jumps completed in service.  The Board notes that the Veteran's service personnel records reflect that he is in receipt of a Parachute Badge.  Additionally, the Veteran testified in December 2015 that he completed as many as 70 parachute jumps, including approximately 50 high-performance jumps and 20 helicopter jumps, while carrying up to 200 pounds of equipment.

The record reflects that the Veteran underwent VA examination in connection with his claim for entitlement to service connection for a low back disability in May 2011.  The examiner diagnosed lumbosacral DDD with subsequent fusion and opined that it was less likely than not permanently aggravated or a result of any event or condition that occurred in service or within one year of discharge.  The examiner noted that there were no complaints of back pain or injury in the Veteran's service treatment records.  The examiner did not address whether the Veteran's low back disability could be related to his parachute jumps.

The Veteran underwent VA examination in connection with his remaining claims in November 2012.  With respect to the Veteran's ankles, left knee, and neck, the examiner diagnosed DJD.  The examiner opined that the Veteran's bilateral ankle disability and left knee disability were less likely than not proximately due to or the result of specific episodes of treatment or pain reported in the Veteran's service treatment records.  However, the examiner did not address the broader question of whether the Veteran's bilateral ankle and left knee disabilities are related to his active duty service, to include his multiple parachute jumps.  The examiner also opined that the Veteran's neck disability was less likely than not proximately due to or the result of his duty as a paratrooper as there was no notation of an injury to the cervical region in the records.  

Upon review, the Board also finds the May 2011 and November 2012 examinations and opinions inadequate for purposes of determining service connection.  Primarily, the Board notes that the opinions with respect to the low back and neck are premised on a lack of notation of injury in the Veteran's service treatment records.  However, lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiners failed to discuss whether the cumulative effect of parachute jumps as described by the Veteran could have resulted in the current disabilities despite the lack of notation.  Additionally, the Board finds that the examiners did not provide sufficient rationales for any of the opinions expressed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

As these opinions are inadequate for purposes of determining service connection, the Board finds remand is warranted for additional examinations and opinions from an orthopedic specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Furthermore, during his December 2015 hearing, the Veteran testified that he had received ongoing private treatment for his disabilities.  As any such records are likely to be relevant to the issues on appeal, the Board finds that upon remand the RO should obtain treatment records from any private care provider identified by the Veteran.

Finally, it appears that the Veteran receives continuous treatment through VA.  While some VA treatment records are of record, they do not appear to be complete.  Additionally, the RO indicated in the January 2012 rating decision that it had conducted a review of records dating back to December 2010, but the record does not contain treatment records dating back that far.  As such, the Board finds the RO should obtain and associate with the record the Veteran's complete VA treatment records dated from December 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from December 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from any private care provider identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for a VA examination with a different examiner than those who provided the May 2011 and November 2012 opinions.  The examiner should preferably be an orthopedic specialist, and must address the current nature and etiology of any low back disability, neck disability, bilateral ankle disability, and left knee disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any low back disability, neck disability, bilateral ankle disability, or left knee disability began in service, was caused by service, or is otherwise related to service.  

The examiner must specifically comment on the cumulative effects on the Veteran's low back, neck, ankles, and left knee of his roughly 70 reported parachute jumps conducted while carrying heavy gear. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinions or conclusions expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a low back disability, entitlement to service connection for a neck disability, entitlement to service connection for a bilateral ankle disability, and entitlement to service connection for a left knee disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


